945 A.2d 976 (2008)
286 Conn. 913
Theresa SOKAITIS
v.
Rose BAKAYSA.
SC 18130
Supreme Court of Connecticut.
Decided March 25, 2008.
William J. Sweeney, Jr., New Britain, in support of the petition.
Sean R. Higgins, Boston, MA, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 105 Conn.App. 663, 938 A.2d 1278 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the parties' contract was not unenforceable under General Statutes § 52-553?"
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 18130.